Citation Nr: 9920836	
Decision Date: 07/28/99    Archive Date: 08/03/99

DOCKET NO.  94-49 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for residuals of shell 
fragment wounds to the lower back.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel





INTRODUCTION

The veteran had active military service from October 1965 to 
October 1967, including service in Vietnam from February 1966 
to March 1967.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1994 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  This case was remanded by the Board in July 1997 
for further development; it was returned to the Board in June 
1999.

The Board initially notes that entitlement to service 
connection for tinnitus was denied in a December 1996 rating 
decision and that the veteran was issued a Statement of the 
Case with respect to this issue in May 1998.  The record 
reflects that neither the veteran nor his representative has 
addressed this claim since that time.  The Board therefore 
concludes that the veteran currently is not seeking appellate 
review with respect to that claim.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has a scar on his lower back from shell 
fragment wounds received in service. 


CONCLUSION OF LAW

The veteran has a scar on his lower back from shell fragment 
wounds incurred in service.  38 U.S.C.A. §§ 1110, 1154(b), 
5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304(d) (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  
Further, the Board is satisfied that all relevant facts have 
been properly developed and that no further assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5107(a).

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1998).  When a veteran has engaged in combat, VA will accept 
as sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, even if there is no official record of such 
incurrence or aggravation in service; service connection of 
such injury or disease may be rebutted by clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b) 
(West 1991); 38 C.F.R. § 3.304(d) (1998).  

The veteran's service records indicate that he served in 
Vietnam as an armor intelligence specialist, and that he was 
awarded the Combat Infantryman Badge.  The service medical 
records show that the veteran complained at service discharge 
of recurrent back pain, but are completely negative for any 
reference to scars of the lower back or any residuals of 
shell fragment wounds.

In several statements on file the veteran asserted that his 
lower back was struck by fragments of a mortar in service, 
and that he was treated in the field by a medic for his 
injuries. 

On file are VA and private treatment records for December 
1982 to November 1997 which show treatment for low back 
complaints, but are negative for reference to residuals of 
shell fragment wounds.  At a June 1996 VA psychiatric 
examination the veteran reported sustaining shrapnel injuries 
to his back in service.

On VA examination in January 1998, the veteran reported 
sustaining a shrapnel injury to the right side of his 
lumbosacral area, and reported that some metal had been 
extruded from the wound site some time after service.  
Physical examination disclosed the presence of a very faint 
one-inch scar in the area referred to by the veteran.  X-ray 
studies of the lumbosacral spine showed the presence of 
degenerative changes, but were negative for evidence of 
retained foreign bodies.  After evaluating the veteran and 
reviewing the claims file, the examiner diagnosed the veteran 
with shrapnel injury of the soft tissue of the right pelvic 
area, unrelated to his lumbosacral strain syndrome.

Given the veteran's award of the Combat Infantryman Badge, 
the Board finds that the provisions of 38 U.S.C.A. § 1154(b) 
and 38 C.F.R. § 3.304(d) are applicable, and it is conceded 
that the veteran sustained shell fragment wounds to his lower 
back during service.

Although there is no medical evidence of shell fragment 
wounds to the veteran's lower back, or any associated 
residuals thereof, either in service or for many years 
thereafter, the January 1998 VA examiner in essence 
determined that the veteran exhibited a residual scar from 
his service injury.  Accordingly, in light of the January 
1998 VA examiner's opinion, the Board concludes that service 
connection is warranted for the residuals of shell fragment 
wounds to the lower back.  See Arms v. West, 12 Vet. App. 188 
(1999).








ORDER

Entitlement to service connection for residuals of shell 
fragment wounds to the lower back is granted.


		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeal

 

